Matter of Ida M. (Buonincontri) (2022 NY Slip Op 05531)





Matter of Ida M. (Buonincontri)


2022 NY Slip Op 05531


Decided on October 5, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
CHERYL E. CHAMBERS
PAUL WOOTEN
WILLIAM G. FORD, JJ.


2020-03098
 (Index No. 80085/12)

[*1]In the Matter of Ida M. (Anonymous). Ann M. (Anonymous), etc., et al., appellants; Cara Buonincontri, etc., et al., respondents.


Leavitt Kerson & Sehati, Forest Hills, NY (Paul E. Kerson of counsel), for appellants.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law article 81, the appeal is from an order of the Supreme Court, Richmond County (Thomas P. Aliotta, J.), dated February 6, 2020. The order, sua sponte, inter alia, amended a prior order of the same court dated February 22, 2016, so as to authorize the guardian of the person and property of Ida M. to separate certain jointly owned bank accounts and brokerage accounts into the name of either Ida M. or the joint owner of such bank accounts or brokerage accounts.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, as no appeal lies as of right from an order that does not decide a motion made on notice (see  CPLR 5701[a][2]), and leave to appeal has not been granted (see id.  § 5701[c]).
BRATHWAITE NELSON, J.P., CHAMBERS, WOOTEN and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court